DETAILED ACTION
Applicant’s 07/02/2021 response to the previous 03/04/2021 Office action has been considered and entered.

This is the First Notice of Allowance of claims 1-7 as amended and/or filed in Applicant’s 07/02/2021 response.

The Examiner has amended Claim 4 to end with a period as set forth herein below.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 26 November 2018, (20181126).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application claims priority to JAPANESE application number 2018-220153, filed on 26 November 2018, (20181126).


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Amend Claim 4 to end with a “.” (Period) after the currently claimed last limitation, i.e. “…a sound effect.”.

Response to Amendments/Arguments
Applicant’s 07/02/2021 amendments to the claims and arguments in support thereof with respect to the rejection set forth in the previous 03/04/2021 Office action have been fully considered and are persuasive.  Accordingly said rejection has been withdrawn. 

All objections and rejections having been withdrawn, this application is now in condition for allowance.

Allowable Subject Matter
Claims 1-7 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

Regarding the independent claim(s), the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:  the closest prior art of US 20180283891 A1 to Andrew et al. (Andrew) and US 20170103571 A1 to Beaurepaire; Jerome fails to teach or render obvious either An information providing device to be mounted on a vehicle, the information providing device comprising a controller configured to: transmit, when the vehicle is simultaneously controlled by an automatic driving function and a navigation function and in response to a determination that the automatic driving function conflicts with the navigation function, a first control signal for outputting route guidance information for informing a driver of the vehicle about a specified route by mechanical speech, and a second control signal for outputting automatic driving guidance information for informing the driver of the vehicle about a route of the vehicle driven by the automatic driving function by a sound effect or An in-vehicle device comprising: a car navigation device that provides a navigation function, the car navigation device 

The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (See MPEP § 1302.14 [R-07.2015] Latest Revision January 2018 [R-08.2017]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art at the time of the invention.  This prior art does not teach or render obvious the claimed invention for at least the reasons set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/DANIEL L GREENE/Examiner, Art Unit 3665 
20211005

/BEHRANG BADII/Primary Examiner, Art Unit 3665